Citation Nr: 0524992	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on active duty from September 1966 to 
January 1970.  His service records show that he served in the 
Republic of Vietnam with the United States Marine Corps and 
was decorated with the Presidential Unit Citation and the 
Purple Heart Medal for wounds sustained in combat against 
enemy forces.  The appellant in this appeal is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Cleveland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran's official death certificate shows that he died 
in January 2002.  At the time of his death, he was service-
connected for Type II diabetes mellitus (presumptively 
related to exposure to chemical herbicides during service in 
Vietnam), which was rated as 60 percent disabling.  The death 
certificate listed his primary cause of death as being 
metastatic pancreatic cancer, and also listed diabetes 
mellitus as a condition that contributed to his death but did 
not result in the underlying cause of death from metastatic 
pancreatic cancer.  

The veteran's widow claims entitlement to service connection 
for his cause of death.  The applicable regulation provides 
that the death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2004).  
Contributory cause of death is inherently one that is not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).

The medical evidence indicates that the veteran's service-
connected diabetes mellitus contributed to his death, but the 
Board is currently unable to determine from the record 
whether or not the diabetes mellitus contributed 
substantially or materially to the veteran's death or if it 
merely casually shared in producing death, as contemplated in 
38 C.F.R. § 3.312(c)(1).  The case is therefore remanded so 
that an endocrinologist may review the veteran's claims file 
and provide a clarifying  opinion addressing the degree to 
which his service-connected diabetes mellitus contributed to 
his death.  In addition to addressing the aforementioned 
question, in view of the fact that the diabetes mellitus was 
rated as 60 percent disabling at the time of the veteran's 
death, the reviewing physician should also provide an opinion 
as to whether it is as likely as not the veteran's diabetes 
mellitus was of such severity that it had a material 
influence in accelerating his death.  Specifically, the 
reviewing physician should determine if the diabetes mellitus 
adversely affected a vital organ (e.g., the kidneys) which 
adverse affect resulted in accelerating the veteran's death.  
The reviewer should also express on opinion as to whether the 
diabetes mellitus was of itself a progressive or debilitating 
disease during the last months of the veteran's life that it 
had a material influence in accelerating his death.  38 
C.F.R. § 3.312(c)(4) (2002).

In view of the foregoing discussion, the appeal is remanded 
for following development:

1.  The veteran's claims file must be 
reviewed by a VA endocrinologist, with 
attention directed to the veteran's 
relevant medical history from 1998, when 
diabetes mellitus was first diagnosed, 
to the date of the veteran's death from 
pancreatic cancer in January 2002.  
Thereafter, the examiner must provide an 
opinion as to the following questions:

(a)  In view of the notation on the 
veteran's death certificate stating 
that his diabetes mellitus 
contributed to his death, did this 
service-connected disability 
substantially or materially 
contribute to his death, or did it 
only casually share in producing 
death?  

(b)  Did diabetes mellitus combine 
with the pancreatic cancer to cause 
death?  

(c)  Did diabetes mellitus aid or 
lend assistance to the production of 
death?  

(d)  Did the veteran's diabetes 
mellitus adversely affect a vital 
organ (e.g., the kidneys) that led to 
an acceleration of the veteran's 
death?  

(e)  Was the diabetes mellitus of 
itself a progressive or debilitating 
disease during the last months of the 
veteran's life that it had a material 
influence in accelerating his death?

The examiner's report should be typed 
and a detailed rationale for each 
opinion should be provided.

2.  Following the aforementioned 
development, the claim of entitlement to 
service connection for the veteran's 
cause of death must be considered based 
on all evidence of record.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided with a Supplemental Statement 
of the Case and an appropriate period of 
time must be allowed for response.  The 
case must then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


